DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 02/12/2021 has been entered and considered. Upon entering, claim 15 has been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-6, 8, 10-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “Power generation system comprising 
control means configured to manage a plurality of converters of a wind turbine, each of the plurality of converters further comprising first power electronics between a generator and a capacitor and second power electronics between the capacitor and an electric grid, wherein the control means are configured to switch the plurality of converters between at least: 
- a first standby state with no reactive power injection to the electric grid; 

- a third state wherein reactive power injection into the electric grid is regulated by the commutation of the second power electronics, while the first power electronics are not commutating nor regulating a voltage of the capacitor, 
wherein the control means are further configured to switch some of the plurality of converters from the first standby state to the third state by applying a ramp to a current direct current link voltage up to a target direct current link voltage in order to activate a direct current link, 
wherein converters in the first standby state are configured to charge the direct current link through the first power electronics.”
Claims 3-6, 14 and 16 depend on independent claim 1.

Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “Method of controlling power generation of a wind turbine comprising 
a plurality of converters, each of the plurality of converters further comprising: 
first power electronics between a generator and a capacitor and second power electronics between the capacitor and an electric grid, wherein the method comprises dynamically switching a plurality of converters between at least: 
- a first standby state with no reactive power injection to the electric grid, 

- a third state wherein reactive power injection into the electric grid is regulated by the commutation of the second power electronics, while the first power electronics are not commutating nor regulating a voltage of the capacitor; and 
switching some of the plurality of converters from the first standby state to the third state by applying a ramp to a current direct current link voltage up to a target direct current link voltage in order to activate a direct current link, 
the method further comprising, when a converter is in the first standby state, charging the direct current link through the first power electronics.”  
Claims 10-12, 15 and 17 depend on the independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836